FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 20, 2020

                                      No. 04-20-00273-CV

                          THE HELPFUL COMPUTER GUY, LLC,
                                      Appellant

                                                v.

                                      Christina WHIPPLE,
                                             Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2016CV05563
                           Honorable J Frank Davis, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due September 11, 2020. Appellant has been granted
two previous extensions of time in which to file its brief, the latest until October 16, 2020. Each
of these extensions was based on appellate counsel’s scheduling conflicts. In its third unopposed
motion for an extension of time, appellate counsel states the parties “have reengaged in
settlement negotiations [and] exchanged offers.” Appellant requests an extension until October
30, 2020.
        The motion is GRANTED and appellant’s brief is due no later than October 30, 2020.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court